4:21-cv-01029-JD   Date Filed 04/07/21   Entry Number 1-3   Page 1 of 7
4:21-cv-01029-JD   Date Filed 04/07/21   Entry Number 1-3   Page 2 of 7
4:21-cv-01029-JD   Date Filed 04/07/21   Entry Number 1-3   Page 3 of 7
4:21-cv-01029-JD   Date Filed 04/07/21   Entry Number 1-3   Page 4 of 7
4:21-cv-01029-JD   Date Filed 04/07/21   Entry Number 1-3   Page 5 of 7
4:21-cv-01029-JD   Date Filed 04/07/21   Entry Number 1-3   Page 6 of 7
4:21-cv-01029-JD   Date Filed 04/07/21   Entry Number 1-3   Page 7 of 7
